In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2497 
BOARD OF TRUSTEES OF THE AUTOMOBILE MECHANICS’ LOCAL 
  NO. 701 UNION AND INDUSTRY PENSION FUND, 
                                        Plaintiff‐Appellant, 

                                   v. 

FULL CIRCLE GROUP, INC., et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 13 C 5868 — Charles P. Kocoras, Judge. 
                       ___________________ 

        ARGUED MAY 23, 2016 — DECIDED JUNE 24, 2016 
                 ____________________ 

   Before BAUER, POSNER, and WILLIAMS, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff, a board that adminis‐
ters  a  multiemployer  defined‐benefit  pension  plan  spon‐
sored  by  Mechanics’  Local  Union  No.  701,  filed  this  suit 
against a company named Full Circle Group and its subsidi‐
aries  seeking  to  impose  withdrawal  liability  on  them  (we’ll 
treat  all  the  companies  as  a  single  entity,  which  we’ll  dub 
FCG). 
2                                                       No. 15‐2497 


    The  Multiemployer  Pension  Plan  Amendments  Act  of 
1980  amended  ERISA  by  imposing  liability  on  employers 
who withdraw, partially or completely, from participation in 
an  underfunded  multiemployer  pension  fund,  thereby  re‐
ducing  the  fund’s  already  diminished  resources  for  paying 
the pensions to which employees of the fund’s members are 
contractually  entitled.  See  29  U.S.C.  §§ 1381  et  seq.;  Central 
States,  Southeast  &  Southwest  Areas  Pension  Funds  v.  Bulk 
Transport  Corp.,  820  F.3d  884  (7th  Cir.  2016).  The  pension 
board’s appeal is from the district court’s grant of summary 
judgment  in  favor  of  FCG and the resulting  entry  of a final 
judgment in its favor. 
    FCG  purchased  the  assets  of  a  shipping  and  shipyard 
services  company  named  Hannah  Maritime  Corporation 
(HMC,  the  parties  call  it,  as  will  we),  whose  president  was 
Donald  Hannah.  HMC  had  a  collective  bargaining  agree‐
ment with the mechanics union that required it to make con‐
tributions  to  the  union’s  pension  fund  to  finance  pensions 
for HMC’s employees. 
    Hannah had hired his son Mark to work at HMC in 2007. 
The following year Mark formed FCG, and the new compa‐
ny  bought  two  land  leases  and  shipyard  equipment  from 
HMC and also hired HMC’s shipyard service employees. No 
significant  liabilities  of  HMC  were  explicitly  transferred  to 
the new company—notably, HMC’s withdrawal liability was 
not  transferred.  FCG  tried  to  negotiate  its  own  collective 
bargaining  agreement  with  the  union,  and  though  the  at‐
tempt failed the company contributed to the union’s pension 
fund  until  the  company’s  employees  voted  to  decertify  the 
union in 2009. With HMC having ceased contributing to the 
fund, the fund assessed withdrawal liability against it. But in 
No. 15‐2497                                                           3 


the meantime HMC had become insolvent, which prompted 
this  suit  in  which  the  fund  seeks  to  impose  HMC’s  liability 
to the fund on FCG as HMC’s successor. 
    The district judge did not decide whether FCG could be 
said merely to have continued HMC’s business, just under a 
different  name,  a  question  complicated  by  the  fact  that  not 
all of FCG’s employees were former employees of HMC and 
by uncertainty as to just how similar FCG’s business was to 
what  HMC’s  business  had  been.  The  judge  was  concerned 
that deciding that issue would require a trial. Instead he fo‐
cused  on  a  second  requirement  for  successor  liability—that 
the  successor  be  aware  of  its  predecessor’s  liability.  Chicago 
Truck  Drivers,  Helpers  &  Warehouse  Workers  Union  (Independ‐
ent)  Pension  Fund  v.  Tasemkin,  Inc.,  59  F.3d  48,  49  (7th  Cir. 
1995); Upholsterers’ International Union Pension Fund v. Artistic 
Furniture of Pontiac, 920 F.2d 1323, 1326 (7th Cir. 1990). 
   It  would  be  plausible  that  having  worked  for  HMC  and 
being  the  owner’s  son,  Mark  Hannah  would  have  been 
aware of the company’s obligations to contribute to a union 
pension fund, though we can’t be certain that he learned of 
these  obligations  before  the  agreement  to  transfer  assets  to 
the newly created FCG. It is a virtual certainty however that 
he knew before the agreement was made that HMC was un‐
ionized,  if  only  because  it  was  something  his  father  was 
bound  to  mention—indeed  to  be  preoccupied  with  because 
unionization  limits  a  company’s  control  over  and  dealings 
with its employees. Mark testified that  he was aware of the 
union pension fund, and the obligation to contribute to it, by 
July 1, 2008, the date the transaction closed. 
    The “general [federal] common law rule of successor lia‐
bility holds that … where one company sells its assets to an‐
4                                                             No. 15‐2497 


other company,  the latter is not liable for the  debts  and lia‐
bilities of the seller.” Tsareff v. ManWeb Services, Inc., 794 F.3d 
841, 845 (7th Cir. 2015). But as explained in EEOC v. Vucitech, 
842  F.2d  936,  944  (7th  Cir.  1988)  (citations  omitted),  there 
need to be exceptions to that rule:  
         The  entire  issue  of  successor  liability  …  is  dreadfully 
     tangled,  reflecting  the  difficulty  of  striking  the  right  bal‐
     ance between the competing interests at stake. In favor of 
     successor  liability  is  the  interest  in  preventing  tortfeasors 
     from externalizing the costs of their misconduct by selling 
     their assets free of any liabilities and distributing the pro‐
     ceeds to their shareholders. Against is the interest in a flu‐
     id  market  in  corporate  assets,  which  is  impeded  if  pur‐
     chasers acquire along with the assets legal liabilities of un‐
     known,  sometimes  unknowable,  dimensions.  The  latter 
     consideration  dominated  common  law  thinking  until  re‐
     cent years, producing a rule, now eroding, that in a sale of 
     assets  …  as  distinct  from  a  merger  or  consolidation,  the 
     purchaser  took  free  of  any  liabilities  not  expressly  as‐
     sumed, including tort liabilities.  
         A similar but looser approach, in which the focus is on 
     the  continuity  between  the  predecessor’s  and  successor’s 
     businesses  and  [on]  the  [successor’s]  notice  of  the  [prede‐
     cessor’s]  acts,  has  long  been  followed  in  labor  cases  in 
     which the issue is the successor’s duty to honor the obliga‐
     tions assumed by [the] predecessor in a collective bargain‐
     ing agreement. 
The parties agree that we should use the “similar but looser 
approach”  described in Vucitech and reiterated in other cas‐
es—an approach that focuses on the continuity between the 
predecessor’s  and  successor’s  businesses  and  on  the  latter’s 
notice  of  the  former’s  acts.  Knowing  that  HMC  was  union‐
ized Mark would almost certainly also have known that the 
No. 15‐2497                                                           5 


company would be required to contribute to a union pension 
fund if  there  was  one. That  knowledge  should  have alerted 
him to the possibility of withdrawal liability, which he could 
have verified by asking HMC to get an estimate from the un‐
ion  of  the  union’s  liabilities  to  its  members.  See  29  U.S.C. 
§ 1021(l).  That  would  have  eliminated  the  possibility  that 
successor liability would impose a crushing debt on FCG, for 
once  Mark  learned  what  FCG’s  successor  liability  would  or 
might  be  he  could,  depending  on  its  size,  have  refused  to 
buy  HMC’s  assets;  for  if  no  assets  are  bought,  no  liabilities 
are assumed. 
    The district court granted summary judgment in favor of 
FCG  for  two  reasons,  the  first  being  lack  of  evidence  that 
Mark  knew  about  the  pension  fund  and  the  possibility  of 
withdrawal  liability  before  signing  the  asset‐acquisition 
agreement. Yet he knew about the pension contributions by 
July, implying that he had learned about them earlier, and he 
had  lawyers  advising  him  on  the  acquisition  of  HMC’s  as‐
sets and its unionized employees. It is thus plausible that he 
knew  about  the  pension  contributions  in  April,  when  by 
signing the asset‐acquisition agreement he was alerted to the 
possibility of withdrawal liability. 
     The district judge’s second reason for granting summary 
judgment  in  favor  of  FCG  was  that  even  if  Mark  did  know 
about  the  pension  contributions  when  he  signed  the  agree‐
ment, he  may not  have known about the  withdrawal liabil‐
ity, as it was still hypothetical—it would not be assessed un‐
til after HMC ceased operations. 
   Critically  in  giving  these  reasons  for  granting  summary 
judgment in favor of FCG the district judge did not have the 
benefit  of  our  decision  (not  yet  rendered)  in  Tsareff  v.  Man‐
6                                                         No. 15‐2497 


Web  Services,  Inc.,  supra,  794  F.3d  at  844–47.  There  we  ex‐
plained that an asset buyer is on notice of, and therefore sub‐
ject to, successor liability if he has “notice that the seller may 
be contingently liable for withdrawal liability.” The buyer in 
that case knew that the seller was obligated to contribute to 
an  underfunded  pension  fund  and  that  there  was  a  risk  of 
withdrawal liability, and therefore the buyer had an oppor‐
tunity  to  protect  itself  by  investigating  the  possible  liability 
and negotiating a purchase price that would take it into ac‐
count.  Mark  Hannah  may  never  have  heard  of  withdrawal 
liability  or  known  that  the  union  pension  fund  was  under‐
funded (implying that the employer and any successor to the 
employer  had  withdrawal  liability),  but  knowing  that  he 
was dealing with a union pension fund he was on notice that 
there was a possibility of such liability. A lack of familiarity 
with the concept of withdrawal liability cannot be an excuse; 
he had lawyers to advise him on FCG’s legal obligations. 
    Further evidence of notice is the fact known if not to him 
then  (again)  to  his  advisers  that  most  union  pension  funds 
are  underfunded:  81  percent  in  2005,  and  that  year  39  per‐
cent  hadn’t  even  had  80  percent  of  the  funds  they  would 
have needed in order to be able to pay the benefits they were 
required  to  pay.  Diana  Furchgott‐Roth,  “Union  vs.  Private 
Pension  Plans:  How  Secure  are  Union  Members’  Retire‐
ments?” 9–11 Hudson Institute (Summer 2008), www.hudson.
org/content/researchattachments/attachment/882/unionvspri
vatepensionplans.pdf (visited June 23, 2016, as were the oth‐
er websites cited in this opinion). As late as 2013, 41 percent 
of  union  pension  plans  either  had  fewer  than  80  percent  of 
the funds they needed in order to be able to pay benefits that 
they owed, or faced a funding deficiency within seven years. 
Alicia  H.  Munnell  &  Jean‐Pierre  Aubry,  “The  Financial  Sta‐
No. 15‐2497                                                           7 


tus of Private Sector Multiemployer Pension Plans” 1–2, Cen‐
ter for Retirement Research at Boston College (Sept. 2014), http://
crr.bc.edu/wp‐content/uploads/2014/08/IB_14‐14.pdf.  Fur‐
ther,  in  2010  78  percent  of  union  workers  had  defined‐
benefit pension plans. A defined‐benefit plan is, as the name 
implies,  a  pension  plan  that  promises  definite  benefits,  as 
opposed  to  benefits  based  on  what  the  employee  contrib‐
utes.  It  is  the  defined‐benefit  model  that  can  lead  to  under‐
funding.  See  AFL‐CIO,  “Retirement  Security:  Pensions,” 
www.aflcio.org/Issues/Retirement‐Security/Pensions.  So  de‐
fined‐benefit plans are common in unionized firms and there 
is a high probability of such a plan’s being underfunded. 
    As  noted  in  Tsareff  v.  ManWeb  Services,  Inc.,  supra,  794 
F.3d  at  845,  “substantial  continuity  in  the  operation  of  the 
business  before  and after  the  sale”  of  its  assets  is  a  require‐
ment  for  successor  liability.  For  had  the  business  not 
changed there would be no reason for its financial structure 
to change—no  reason therefore to  allow  the  successor com‐
pany  to  obtain  a  windfall  by  acquiring  assets  free  of liabili‐
ties,  leaving  its  predecessor  with  liabilities  but  no  assets. 
Enough  evidence  was  presented  of  continuity  of  business 
between  HMC  and  FCG  to  preclude  summary  judgment  in 
favor  of  FCG  on  grounds  of  discontinuity,  and  enough  no‐
tice  that  FCG  (which  is  to  say  Mark  Hannah)  had  notice  of 
HMC’s  pension  fund  liability  to  preclude  summary  judg‐
ment on the ground that FCG lacked notice of possible suc‐
cessor liability. 
   The district judge also granted summary judgment in fa‐
vor of FCG with regard to a second claim made by the pen‐
sion fund, that of alter ego liability. If FCG is the same com‐
pany as HMC and thus by definition its alter ego—the requi‐
8                                                         No. 15‐2497 


site sameness being inferred from such practices as commin‐
gling of the funds of the two companies, identity of their key 
personnel,  and  disregard  of  legal  formalities—then  HMC’s 
withdrawal liability is FCG’s liability. But we have held that 
fraudulent  intent  is  required  for  alter  ego  liability,  Central 
States,  Southeast  &  Southwest  Areas  Pension  Fund  v.  Central 
Transport,  Inc.,  85  F.3d  1282,  1287–88  (7th  Cir.  1996),  and  it 
has not been shown in this case. The pension fund notes cas‐
es  in  other  circuits  which  suggest  that  fraudulent  intent, 
while a factor in deciding whether there is alter ego liability, 
is not necessarily an essential factor. But in this case at least, 
if fraudulent intent is subtracted as a factor all that is left are 
factors that establish successor liability. And as to those fac‐
tors  the  district  court’s  grant  of  judgment  in  favor  of  FCG 
was premature. 
    The  case must therefore be returned  to the  district  court 
for a trial. The district court’s judgment is therefore  
          AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.